Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-12 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0233645 A1 to Morard et al., hereinafter, “Morard” in view of US 2020/0327674 A1 to Yang et al., hereinafter, “Yang”.
Claim 1. A neural network system comprising one or more processors and one or more storage devices, the one or more storage devices configured to store instructions that, when executed by the one or more processors, cause the one or more processors to: receive a first medical image and a second medical image, wherein the first medical image comprises a first visual representation of an anatomical structure and the second medical image comprises a second visual representation of the anatomical structure; Morard [0018] teaches systems and methods for characterizing and tracking changes to an anatomical structure, such as a cancerous lesion. In particular, systems and method are provided for determining characteristics of a hepatocellular carcinoma (HCC) lesion based on images acquired during a multi-phasic computed tomography (CT) exam. 

extract a first plurality of features from the first medical image and a second plurality of features from the second medical image; Morard [0020] teaches FIG. 1 shows an exemplary image processing system for implementing a deep learning model, which may be the deep learning model shown in FIG. 4. The deep learning model may include a plurality of neural network models, each trained with a training set such as according to the example method of FIG. 5. An imaging system, such as the CT imaging system shown in FIGS. 2 and 3, may be used to generate images that are analyzed by the image processing system of FIG. 1. FIG. 6 shows an example method of a workflow for determining and/or tracking characteristics of a lesion using the example deep learning model of FIG. 4. 

determine a first motion of the anatomical structure based on the first and second pluralities of features, wherein the first motion is determined by treating the first medical image as a source image and the second medical image as a target image, and determining a displacement of the anatomical structure from the first medical image to the second medical image; Morard [0113] teaches a source image (e.g., a moving imaging) 706a and a target image (e.g., a fixed image) 708a are inputs for the first network portion 702. A source cropped image 706b and a target cropped image 708b are outputs of the first network portion 702 and inputs for the second network portion 704. The source image 706a and the target image 708a may be selected from a series of liver images obtained during a multi-phasic CT scan, as described above with respect to FIG. 6. For example, the target image 708a may serve as a template (e.g., reference configuration) to which the source image 706a is aligned. Thus, the first network portion 702 finds the best rigid transformation to apply on the moving image (the source image) to match the fixed image (the target image). A same image may be used as the target image 708a for aligning all of the remaining images in the series of liver images. One of the remaining images (e.g., that is not the target image 708a) may be selected to be the source image 706a until all of the remaining images have undergone the registration.

Morard [0115] teaches source cropped image 706b and the target cropped image 708b are input into feature map 730 of the second network portion 704. The second network portion 704 finds the best non-rigid deformation field to apply on the moving image to match the fixed image. The velocity field layer feature map 744 and the integration layer feature map 746 are used to generate a deformation field 748, which provides a matrix of displacement vectors for each voxel (or pixel for 2D images) in the source cropped image 706b relative to each analogous voxel in the target image cropped 708b.

and generate a first flow field indicating the first motion; wherein the neural network system is trained at least partially using a variational autoencoder (VAE) that has been pre-trained to learn a shape prior of the anatomical structure, and wherein, during the training of the neural network system, the VAE is used to constrain at least one output of the neural network system based on the shape prior of the anatomical structure. 
Morard [0041] teaches once reconstructed, the basis material image produced by the imaging system 300 reveals internal features of the subject 304, expressed in the densities of two basis materials. The density image may be displayed to show these features. In traditional approaches to diagnosis of medical conditions, such as disease states, and more generally of medical events, a radiologist or physician would consider a hard copy or display of the density image to discern characteristic features of interest. Such features might include lesions, sizes and shapes of particular anatomies or organs, and other features that would be discernable in the image based upon the skill and knowledge of the individual practitioner.

Morard [0052] teaches the CNN architecture 400 represents a U-net architecture, which may be divided into an encoder portion (descending portion, elements 402-430) and a decoder portion (ascending portion, elements 432-456). 

Morard [0084] teaches at 504, the current image of the training data set is input into an input layer of the model. In some embodiments, the current image is input into an input layer of a CNN having an encoder-decoder type architecture, such as CNN 400 shown in FIG. 4. 

Morard [0097] teaches by automatically placing the reference ROI, there is no reliance on the user for correct placement, its position around the tumor is precisely controlled, and its size is much larger than a spherical ROI that can be defined manually. 

Morard fails to explicitly teach variational autoencoder (VAE), Yang, in the field of image segmentation using neural networks, teaches [Abstract] comparison logic compares boundaries of features of or more images based, at least in part, on identifying boundaries and indication logic coupled to the comparison logic to indicate whether the boundaries differ by at least a first threshold. The boundaries might comprise a first label mask representing boundaries of objects in an image that are boundaries in a segmentation determined from a segmentation process and a second label mask from a shape evaluation process applied to the first label mask. The indication logic might be configured to compare the first label mask and the second label mask to determine a quality of the segmentation. A neural network might perform the segmentation. Shape evaluation using the first label mask as an input and the second label mask as an output might be performed by a variational autoencoder. A graphical processing unit (GPU) might be used for the segmentation and/or the autoencoder.

Yang [0023] teaches the second neural network comprises a variational autoencoder (“VAE”) that takes as it input a label mask and outputs and output label mask. An autoencoder is a neural network that comprises an encoder that encodes its input data into a latent representation that is a compressed form of the input data and also comprises a decoder that decodes the latent representation and to the original input data as close as possible, where training the autoencoder involves reducing differences between the encoder input and the decoder output. In a VAE, in the learning process, the VAE makes strong assumptions concerning the distribution of variables in the latent representation. In other embodiments, more generally, a type of fully convolutional neural network is used where the VAE is described herein as being used.
Yang [0025] teaches as for the strong assumptions concerning the distribution of variables in the latent representation, in an embodiment one approach is to project segmentation results into a low-dimensional feature space, and then have the VAE learn classifiers and/or regressors in the feature space to predict the qualities of segmentation results. In an embodiment, the feature space uses shape features with strong prior information shared among different data, to predict the qualities of segmentation results given different segmentation algorithms on different datasets.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morard with Yang to improve the quality of image segmentation (Yang [0001-0002]).

Claim 2. Morard further teaches wherein the VAE has been pre-trained using a training dataset that represents a shape distribution of the anatomical structure, and, through the pre-training, the VAE learns to receive an input segmentation mask associated with the anatomical structure and generate a corrected version of the input segmentation mask that conforms with the shape distribution of the anatomical structure. Morard [0024] teaches if an anatomical region, for example pectoral muscle, or a lesion is detected and segmented, it is possible that a region within that segmentation is incorrectly identified or not identified at all. Therefore there may be a void within the pectoral muscle segmentation, or a different segmented region which is too small to have been correctly identified as measured against a predetermined threshold. In order to correct this error that part of the segmentation may be removed. For ease of further downstream analysis, the one or more probability masks may be in the form of one or more probability maps. The one or more binary masks may be in the form of one or more overlays as described herein. The one or more binary masks may further comprise one or more quantized masks. The or any assigned threshold referred to herein may be established through trial and error, expert advice, and/or a tuning process performed before, during, and/or the training process.

Claim 9. Morard further teaches wherein the first and second medical images are neighboring image frames comprised in a magnetic resonance imaging (MRI) video. Morard [0025] teaches the non-transitory memory 106 further stores the medical image data 114. The medical image data 114 includes for example, functional imaging images captured by a functional imaging modality, such as SPECT and PET systems, anatomical images captured by an MRI system or a CT system, etc.

Morard [0052] teaches the CNN architecture 400 represents a U-net architecture, which may be divided into an encoder portion (descending portion, elements 402-430) and a decoder portion (ascending portion, elements 432-456). The CNN architecture 400 is configured to receive medical images, which may be, for example, magnetic resonance (MR) images, computed tomography (CT) images, SPECT images, or the like. 

Claim 10. Morard further teaches wherein the training of the neural network system is conducted using a training magnetic resonance imaging (MRI) video that comprises a plurality of image frames, and wherein only a first one of the image frames is annotated for the training. Morard [0025] teaches training module 110 includes instructions for receiving training data sets from the medical image data 114, which comprise sets of medical images, associated ground truth labels/images, and associated model outputs for use in training one or more of the machine learning models stored in segmentation module 112.

Claim 11. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 12. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 19. It differs from claim 9 in that it is a method performed by the system of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis.

Claim 20. The method of claim 11, wherein the VAE is used only during the training of the neural network system and not to generate or correct the first flow field. Yang [0022-0023], [0032-0033]

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0233645 A1 to Morard et al., hereinafter, “Morard” in view of US 2020/0327674 A1 to Yang et al., hereinafter, “Yang” and in further view of VoxelMorph: A Learning Framework for Deformable Medical Image Registration to Balakrishnan et al., hereinafter, “Balakrishnan” and US 2021/0264589 A1 to Jacob et al., hereinafter, “Jacob”.
Claim 3. While Morard and Yang are silent on claim 3, Balakrishnan, in the field of medical imaging, teaches wherein, during the training of the neural network system, the neural network system is configured to at least: estimate a baseline flow field based on two input training images of the anatomical structure; Balakrishnan [Abstract] teaches we parameterize the function via a convolutional neural network and optimize the parameters of the neural network on a set of images. Given a new pair of scans, VoxelMorph rapidly computes a deformation field by directly evaluating the function

Balakrishnan [C. 2D Image Alignment] teaches optical flow estimation is a related registration problem for 2D images. Optical flow algorithms return a dense displacement vector field depicting small displacements between a pair of 2D images… In recent years, several learning-based approaches to optical flow estimation using neural networks have been proposed [51]–[56]. These algorithms take a pair of images as input, and use a convolutional neural network to learn image features that capture the concept of optical flow from data. Several of these works require supervision in the form of ground truth flow fields

Jacob, in the similar field of medical imaging, teaches generate a warped segmentation mask for the anatomical structure based on the baseline flow field; Jacob [0020] teaches the plurality of candidate segmentation masks of the anatomical structure is generated using one or more trained machine learning-based segmentation networks based on a plurality of samples sampled from a prior distribution. For example, as shown in workflow 100 of FIG. 1, plurality of candidate segmentation masks 110 are generated using segmentation network 108 based on samples 104 sampled from prior distribution 102. The prior distribution is a probability distribution (e.g., a Gaussian distribution) of segmentation variations of the anatomical structure in the input medical image. The prior distribution is generated using a separate machine learning-based prior network (e.g., a U-Net) that inputs the input medical image and outputs the prior distribution. To generate the plurality of candidate segmentation masks, the plurality of samples are sampled from the prior distribution. The one or more trained machine learning-based segmentation networks receive as input the input medical image and the plurality of samples and output a candidate segmentation mask for each sample of the plurality of samples. The training of the one or more machine learning-based segmentation networks and the machine-learning based prior network is described below with respect to FIG. 3.

Jacob [0021] teaches the one or more trained machine learning-based segmentation networks comprise a plurality of different machine learning networks each trained to segment the anatomical structure from the input medical image. Each of the plurality of trained machine learning networks receives as input the input medical image and outputs a candidate segmentation mask to thereby generate the plurality of candidate segmentation masks.

Jacob [0022] teaches FIG. 3 shows a workflow 300 for training a prior network 302 and a segmentation network 306, in accordance with one or more embodiments. In one embodiment, prior network 302 is the machine learning-based prior network used to generate the prior distribution in method 200 of FIG. 2 and segmentation network 306 is the one or more machine-learning based segmentation networks in method 200 of FIG. 2. Prior network 302 is learned along with segmentation network 306 using posterior network 304 as a ‘teacher’ network. Posterior network 304 is similar to prior network 302, however posterior network 304 receives one or more training images and a ground truth segmentation masks 312 as input and outputs posterior distributions 314. Prior network 302 only receives one or more training images 308 as input and generates a prior distribution 310 as output. Prior network 302 is trained to generate prior distribution 310 to be the same distribution as posterior distribution 314 using loss function 320. Loss function 320 may be any suitable loss function for minimizing the difference between probabilistic distributions, such as, e.g., KL (Kullback-Leibler) Divergence. Segmentation network 306 is trained simultaneously with posterior network 304, and prior network 302 learns to simulate posterior network 304 but using only the training image (as the ground truth is not available during the inference stage). Segmentation network 306 receives one or more training images 316 as input and outputs predicted segmentation masks 318 by sampling posterior distribution 314. Segmentation network 306 is trained to generate predicted segmentation mask 318 to be the same as ground truth segmentation mask 322 using a loss function 324. Loss function 324 may be any suitable loss function for minimizing the difference between segmentation masks. During the inference stage, the prior network takes the place of the posterior network.

obtain, from the VAE, a reference segmentation mask for the anatomical structure that corresponds to the warped segmentation mask, wherein the reference segmentation mask is generated by the VAE in accordance with the shape prior of the anatomical structure; Jacob [0036] teaches the measure of uncertainty associated with the final segmentation mask may be used for robust segmentation or reconstruction of the anatomical structure. Given the measure of uncertainty, a prior shape model can be deformed to match regions of the final segmentation mask with a low level of uncertainty (a high level of confidence) while retaining its shape in regions of the final segmentation mask with a high level of uncertainty (a low level of confidence).

and adjust one or more operating parameters of the neural network system to reduce a difference between the warped segmentation mask and the reference segmentation mask. Jacob [0022] teaches FIG. 3 shows a workflow 300 for training a prior network 302 and a segmentation network 306, in accordance with one or more embodiments. In one embodiment, prior network 302 is the machine learning-based prior network used to generate the prior distribution in method 200 of FIG. 2 and segmentation network 306 is the one or more machine-learning based segmentation networks in method 200 of FIG. 2. Prior network 302 is learned along with segmentation network 306 using posterior network 304 as a ‘teacher’ network. Posterior network 304 is similar to prior network 302, however posterior network 304 receives one or more training images and a ground truth segmentation masks 312 as input and outputs posterior distributions 314. Prior network 302 only receives one or more training images 308 as input and generates a prior distribution 310 as output. Prior network 302 is trained to generate prior distribution 310 to be the same distribution as posterior distribution 314 using loss function 320. Loss function 320 may be any suitable loss function for minimizing the difference between probabilistic distributions, such as, e.g., KL (Kullback-Leibler) Divergence. Segmentation network 306 is trained simultaneously with posterior network 304, and prior network 302 learns to simulate posterior network 304 but using only the training image (as the ground truth is not available during the inference stage). Segmentation network 306 receives one or more training images 316 as input and outputs predicted segmentation masks 318 by sampling posterior distribution 314. Segmentation network 306 is trained to generate predicted segmentation mask 318 to be the same as ground truth segmentation mask 322 using a loss function 324. Loss function 324 may be any suitable loss function for minimizing the difference between segmentation masks. During the inference stage, the prior network takes the place of the posterior network.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morard with Balakrishnan and Jacob to allow deep learning techniques for segmenting anatomical structures from medical images of a patient do not provide a measure of uncertainty associated with the segmentation results (Jacob [0003]).
 
Claim 4. Yang further teaches wherein the difference between the warped segmentation mask and the reference segmentation mask is determined based on respective latent space variables associated with the warped segmentation mask and the reference segmentation mask. Yang [0010] teaches FIG. 7 illustrates an autoencoder that encodes an input label mask to a latent representation and decodes the latent representation to an output label mask, in accordance with an embodiment;
Yang [0023] teaches the second neural network comprises a variational autoencoder (“VAE”) that takes as it input a label mask and outputs and output label mask. An autoencoder is a neural network that comprises an encoder that encodes its input data into a latent representation that is a compressed form of the input data and also comprises a decoder that decodes the latent representation and to the original input data as close as possible, where training the autoencoder involves reducing differences between the encoder input and the decoder output. In a VAE, in the learning process, the VAE makes strong assumptions concerning the distribution of variables in the latent representation. In other embodiments, more generally, a type of fully convolutional neural network is used where the VAE is described herein as being used.
Yang [0025] teaches as for the strong assumptions concerning the distribution of variables in the latent representation, in an embodiment one approach is to project segmentation results into a low-dimensional feature space, and then have the VAE learn classifiers and/or regressors in the feature space to predict the qualities of segmentation results. In an embodiment, the feature space uses shape features with strong prior information shared among different data, to predict the qualities of segmentation results given different segmentation algorithms on different datasets.

Claim 13. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 14. It differs from claim 4 in that it is a method performed by the system of claim 4. Therefore claim 14 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0233645 A1 to Morard et al., hereinafter, “Morard” in view of US 2020/0327674 A1 to Yang et al., hereinafter, “Yang” and in further view of VoxelMorph: A Learning Framework for Deformable Medical Image Registration to Balakrishnan et al., hereinafter, “Balakrishnan” and US 2021/0264589 A1 to Jacob et al., hereinafter, “Jacob” and US 2013/0121577 A1 to Wang et al., hereinafter, “Wang”.
Claim 5. Wang in the field of image segmentation using optical flow, teaches wherein the difference between the warped segmentation mask and the reference segmentation mask is determined based on an estimated flow field between the warped segmentation mask and the reference segmentation mask.  Wang FIG. 4

Wang [0070] teaches referred to as one-frame-propagation model embodiments, each frame's segmentation contour, i.e., the boundary between the background and the foreground, may determined based on that of the previous frame. FIG. 4 is a high level diagram of an example single frame propagation technique illustrating key concepts, according to one embodiment. As may be seen, in this approach a user-provided segmentation of a first frame (frame i), e.g., a segmentation contour of the image, may be used to determine a segmentation shape prediction (referred to in FIG. 4 as a shape "prior") for a current image (frame i+1) via a plurality of local classifiers, represented in FIG. 4 by dotted line boxes or windows along the segmentation contours of frames i and i+1. These classifiers or windows may be used to characterize the images' color and shape attributes in local regions, specifically along the contour, which may then be used to generate multiple local feature maps that together compose a feature map of the image, also referred to as a probability map (with respect to foreground and background pixel classification), from which may be determined the contour (segmentation) of the current image or frame, as will be described in more detail below.

Wang [0071] teaches this single-frame approach may include an iterative component, as indicated in FIG. 5, where, from a contour of a frame i, denoted as C.sub.i, a shape prediction is generated and used to create a feature map estimation, which in turn is used to compute a segmentation (contour) of the current frame i+1. Note that in the embodiment of FIG. 5, the feature map estimation and segmentation (computation of contour) may be iterated to refine the computed contour. For example, the computed contour from one iteration may be used to generate a refined feature map estimation, which may then be used to determine a refined segmentation or contour. This iteration may be repeated until some convergence condition is met, e.g., until the differences between successive computed contours is below some specified threshold.

Wang [0072] teaches described in a slightly different manner, the single-frame-propagation model, which may be considered to be the fundamental building block of the system, transfers or transforms an object contour C.sub.i in frame i to an object contour C.sub.i+i in frame i+1. The basic idea is to perform a rough shape prediction to generate a predicted contour, and then refine the contour around the predicted shape. The process may involve several separate steps. For example, in one embodiment, the initial contour C.sub.i may be transformed by SIFT key point matching and optical flow. A set of local classifiers may be built or constructed along the contour to separate foreground/background pixels, where the classifiers integrate both color and shape information, e.g., of the local region of the classifier, to characterize or specify the contour in that region. The local classification results may then be combined to generate an accurate feature map of the object in frame i+1, which may be followed by a binary segmentation. This estimation-segmentation step may be repeated several times until C.sub.i+1 converges.

Wang [0073] teaches referred to as multi-frame-propagation model embodiments, segmentation information from one frame, e.g., an initial frame such as frame 1, may be used to determine segmentation for multiple subsequent frames. For example, various techniques may be used to robustly track the windows/classifiers as they are propagated through successive frames. An example embodiment of such a multi-frame propagation model is illustrated in FIG. 6, where, as may be seen, a segmentation of frame 1 (or i), represented by the mask of frame 1 in the figure, may be used to propagate a segmentation contour from frame 1 to a subsequent frame 2 (or i+1), similar to the single-frame approach described above with respect to FIG. 4, possibly including an iterative process as indicated by the "iterate" denotations above frames 2 and 3, and as described above with reference to FIG. 5. As FIG. 6 indicates, in this embodiment, once the segmentation of frame 2 (i+1) is determined, this segmentation information may be used to determine the segmentation (contour) of the subsequent frame, e.g., frame 3 (i+2), and so on. Note, however, that in some embodiments, along with the segmentation information from the previous frame, information from the initial frame may also be used, e.g., a color map or other segmentation-related information, as will be discussed in more detail below.



Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morard with Wang to chatter reduction in video object segmentation (Wang [0008]).

Claim 15. It differs from claim 5 in that it is a method performed by the system of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0233645 A1 to Morard et al., hereinafter, “Morard” in view of US 2020/0327674 A1 to Yang et al., hereinafter, “Yang” and in further view of US 2009/0028403 A1 to Bar-Aviv et al., hereinafter, “Bar-Aviv”.
Claim 6. Bar-Aviv, in the field of medical imaging, teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to determine a second motion of the anatomical structure based on the first and second pluralities of features and generate a second flow field indicating the second motion, and wherein the second motion is determined by treating the second medical image as the source image and the first medical image as the target image, and determining a disparity of the anatomical structure from the second medical image to the first medical image.  Bar-Aviv [0176] teaches for clarity, A denotes the source image, B denotes the reference image of the reference record, H denotes a coarse grid on which B and A are compared, A(x, y, z) denotes a 3D array of the received source image, [hx', hy', hz'] denotes the intervals of a grid on which A is defined, B(x, y, z) denotes a 3D array of the reference record, and [hx, hy, hz] denotes B's intervals of a grid on which B is defined. During the pyramidal implementation of the Lucas-Kanade algorithm, a disparity vector is identified. The disparity vector, denoted by V=.left brkt-bot.v.sub.x, v.sub.y, v.sub.z.right brkt-bot. minimizes some measures of the differences between A and B as it defines the minimum mean square error (MSE) between
and F(x, y, z). The final version of the disparity vector V is outputted as the global motion vector.

Bar-Aviv [0227] teaches the optic-flow module generates a motion field between F.sub.1 and F.sub.2. F.sub.3 and F.sub.2 should be consistent, preferably similar, as measured by a constancy term, and the motion field should be smooth according to a smoothness term. Those terms are measured by an energy function, which is minimized by the optic flow motion field.

Bar-Aviv [0228] teaches as shown at 701, during the first step, an initial motion field is set according to the 3D affine transformation registration. During the following steps, as shown at 702 and 703, an iterative process is used for finding the optic-flow field. During each one of the iterations, a () is identified and added to the final optic-flow field, denoted by . The calculation of each is based on previously calculated . Preferably, during the first iteration is utilized with the values of the affine transformation array. The iterative process lasts a predefined number of iterations, sufficient for convergence of the optic-flow motion field.

Bar-Aviv [0293] teaches the MF translation estimation function is designed to find global movement of a certain organ, which is depicted in the source image, or an area thereof, according to the optic-flow field. The MF translation estimation function is based on one of the segmentation map in the segmentation structure and on the optic-flow field. The output is a translation vector, which is preferably represented in an array.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morard with Bar-Aviv to analyze the brain in 3D medical images (Bar-Aviv [0001-0021]).

Claim 16. It differs from claim 6 in that it is a method performed by the system of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0233645 A1 to Morard et al., hereinafter, “Morard” in view of US 2020/0327674 A1 to Yang et al., hereinafter, “Yang” and in further view of US 2009/0028403 A1 to Bar-Aviv et al., hereinafter, “Bar-Aviv” and US 2005/0013501 A1 to Kang et al., hereinafter, “Kang”.
Claim 7. Kang, in the field of image processing, teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to generate a first warped image based on the first flow field and the first medical image, and generate a second warped image based on the second flow field and the second medical image. Kang [Abstract] teaches each non-reference image is registered with another one of the images, including the reference image, which exhibits an exposure that is both closer to that of the reference image than the image under consideration and closest among the other images to the exposure of the image under consideration, to generate a flow field. The flow fields generated for the non-reference images not already registered with the reference image are concatenated to register each of them with the reference image. Each non-reference image is then warped using its associated flow field. 

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morard with Kang to use low dynamic range image sensors and cameras (Kang [0006]).

Claim 8. Kang further teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to generate a third flow field that indicates a third motion of the anatomical structure from the first warped image to the second medical image, and generate a third warped image based on the third flow field and the first warped image. Kang [Abstract] teaches each non-reference image is registered with another one of the images, including the reference image, which exhibits an exposure that is both closer to that of the reference image than the image under consideration and closest among the other images to the exposure of the image under consideration, to generate a flow field. The flow fields generated for the non-reference images not already registered with the reference image are concatenated to register each of them with the reference image. Each non-reference image is then warped using its associated flow field. 

Claim 17. It differs from claim 7 in that it is a method performed by the system of claim 7. Therefore claim 17 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim 18. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 18 has been analyzed and reviewed in the same way as claim 8. See the above analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661